Case: 22-50138     Document: 00516518792         Page: 1     Date Filed: 10/24/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                No. 22-50138
                            consolidated with                               FILED
                                No. 22-50143                         October 24, 2022
                              Summary Calendar                         Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Diego Hernandez-Herrera,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-890-1
                           USDC No. 4:21-CR-894-1


   Before Jolly, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Diego Hernandez-Herrera appeals his conviction and sentence for
   illegal reentry after removal, as well as the judgment revoking his term of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50138       Document: 00516518792        Page: 2    Date Filed: 10/24/2022




                                    No. 22-50138
                                  c/w No. 22-501423

   supervised release for a prior offense. He has not briefed, and has therefore
   abandoned, any challenge to the revocation of supervised release or his
   revocation sentence. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
   1993).
            For the first time on appeal, Hernandez-Herrera argues that his
   sentence exceeds the statutory maximum and is therefore unconstitutional
   because the district court enhanced his sentence under 8 U.S.C. § 1326(b)
   based on facts that were neither alleged in the indictment nor found by a jury
   beyond a reasonable doubt.       While he acknowledges this argument is
   foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998), he
   nevertheless seeks to preserve it for possible Supreme Court review. In
   addition, Hernandez-Herrera has filed an unopposed motion for summary
   disposition.
            Subsequent Supreme Court decisions such as Alleyne v. United States,
   570 U.S. 99 (2013), and Apprendi v. New Jersey, 530 U.S. 466 (2000), did not
   overrule Almendarez-Torres. See United States v. Pervis, 937 F.3d 546, 553-54
   (5th Cir. 2019). Thus, Hernandez-Herrera is correct that his argument is
   foreclosed, and summary disposition is appropriate. See Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
            Hernandez-Herrera’s motion is GRANTED, and the district court’s
   judgments are AFFIRMED.




                                          2